Citation Nr: 1716372	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-52 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or housebound. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran's son


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran has been rated incompetent, and his son is his fiduciary.
 
At the February 2017 Board hearing, the Veteran's son testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  
 
The Board finds that a new examination and opinion is necessary.  In this regard, the Veteran underwent VA examinations for housebound status or permanent need for regular aid and attendance in June 2015 and October 2016.  Neither of these examinations opined as to the effect of the Veteran's service-connected disabilities of hearing loss and tinnitus.  Accordingly, the Board finds that the June 2015 and October 2016 examinations are inadequate for it to rely upon in adjudicating this claim.

Finally, as the case must be remanded, the Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated treatment records, dated from November 2016 forward.

2.  Next, schedule the Veteran for an appropriate VA aid and attendance examination.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination report.  The examination report must indicate that this has been accomplished.  Any indicated studies and tests should be conducted.

The examiner should specifically discuss whether the Veteran, as a result of his service-connected hearing loss and tinnitus, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The examiner should mention whether the following factors are present as a result of the service-connected hearing loss and tinnitus: inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular service-connected disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

The examiner should also state whether the Veteran is bedridden, defined as required to remain in bed through the essential character of his service-connected hearing loss and tinnitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After undertaking the above actions and any other necessary development, readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




